        Case 6:20-cv-01012-ADA Document 20-5 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                       Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                          Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                                  Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                          Civil Action No. 6:20-cv-1015-ADA
                                                       Civil Action No. 6:20-cv-1016-ADA
                       Plaintiff,
                                                       Civil Action No. 6:20-cv-1017-ADA
                                                       Civil Action No. 6:20-cv-1018-ADA
                v.                                     Civil Action No. 6:20-cv-1019-ADA
                                                       Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                         Civil Action No. 6:20-cv-1021-ADA
                                                       Civil Action No. 6:20-cv-1022-ADA
                       Defendant.
                                                          JURY TRIAL DEMANDED


                                    [PROPOSED] ORDER

        The Court has considered TP-Link Technologies Co., Ltd.’s Opposed Motion to Defer

Entry of a General Scheduling Order Per Federal Rule of Civil Procedure 16(b)(2), to Expedite

Consideration of its Motion to Dismiss, and/or to Stay Activities Unrelated Thereto (the

“Motion”) and all related arguments and filings in support of and in opposition to the Motion.

The Court is of the opinion that the Motion should be GRANTED.

        IT IS THEREFORE ORDERED that TP-Link Technologies Co., Ltd.’s Motion is

GRANTED.

        SO ORDERED this ____day of February 2021.




                                                HONORABLE ALAN D. ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE




ORDER                                                                                      Solo Page
